Citation Nr: 1640298	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  13-07 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a bilateral knee disability. 

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for a seizure disorder, to include as secondary to hypertension. 

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and M.H.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 10, 1968 to April 9, 1970 and from February 1, 1973 to July 8, 1975. 

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (ROs) in Jackson, Mississippi.  By that rating action, the RO denied service connection for depression; PTSD; right and left knee disorders; low back disorder; and seizure disorder.  The RO also determined that new and material evidence had not been received to reopen a previously denied claim for service connection for hypertension.  The Veteran appealed this rating action to the Board.

Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims noted that the Board should consider alternative current disorders within the scope of the filed claim.  Id.  The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here.  The RO has separately denied, and the claim has been certified to the Board, as claims for service connection for a mental disorder (also claimed as a mood disorder and depression).  In light of Clemons, the Board has framed the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, as reflected on the title page.

The Board notes that the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in February 2004 appointing Disabled American Veterans (DAV) as his representative in September 2012.  In August 2013, the Veteran submitted a second VA Form 21-22 appointing National Association of County Veterans Service Officers (NACVSO) as his representative; however, this appointment is invalid because it is not signed by a representative from NACVSO.  In addition, DAV has continued to submit statements in support of the current appeal and assisted the Veteran at his January 2016 Board hearing.  Accordingly, the Board recognizes DAV as the Veteran's representative in the current appeal.

In January 2016, the Veteran testified before the undersigned at a videoconference hearing conducted via the above RO.  A copy of the hearing transcript has been associated with the Veteran's Veterans Benefits Management System electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted in the Introduction, the Veteran testified before the undersigned during a videoconference hearing in January 2016.  In a letter to the Veteran following the hearing, the Board advised him that it was unable to produce a written transcript of the proceeding due to the audio malfunctions heard throughout his testimony in its recording system.  The Board notified the Veteran that he had the opportunity to testify at another hearing.  On a February 2016 hearing election form, the Veteran elected to testify at another videoconference hearing before the Board.  (Parenthetically, the Board notes that while a copy of the hearing transcript is of record, a portion of the testimony is noted to have been inaudible).  As such, the appeal is remanded to provide the Veteran with another opportunity to testify before the Board at a videoconference hearing. 

Accordingly, the case is REMANDED to the AOJ for the following action:

Schedule the Veteran for a video conference hearing at the Jackson, Mississippi RO.  The Veteran and his representative should be notified of the date and time of the hearing.  After the hearing is held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

